



Exhibit 10.2




EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
EMPLOYEE NAME
Number of Shares Subject to Award: [ ]
Date of Grant: [ ]
Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named participant (“Participant”)
Restricted Stock Units (the “Award”) entitling Participant to receive such
number of shares of Company common stock (the “Shares”) as is set forth above on
the terms and conditions set forth in this agreement (this “Agreement”) and the
Plan. Capitalized terms used in this Agreement and not defined herein shall have
the meanings set forth in the Plan.
1.    Grant Date.    The Award is granted to Participant on the Date of Grant
(the “Grant Date”) set forth above.
2.    Vesting. Except as provided in Sections 3 or 4 below, the Restricted Stock
Units and the right to the Shares (and any related Dividend Equivalent Units)
shall vest with respect to all of the number of Shares subject to the Award on
the third anniversary of the Grant Date (the “Vesting Date”). After the Vesting
Date, the Shares will be settled and transferred in accordance with Section 7.
Prior to the Vesting Date, the Restricted Stock Units subject to the Award (and
any related Dividend Equivalent Units) shall be nontransferable and, except as
provided in Sections 3 and 4 below, shall be immediately forfeited upon
Participant’s termination of active employment with the Company. Prior to the
Vesting Date, the Award shall not be earned by Participant’s performance of
services and there shall be no such vesting of the Award. The Committee which
administers the Plan reserves the right, in its sole discretion, to waive or
reduce the vesting requirements. Participant acknowledges that the opportunity
to receive the Shares represents valuable consideration, regardless of whether
the Shares vest.
3.    Termination of Employment Events. Participant’s unvested Shares subject to
the Award shall become vested and nonforfeitable to the extent provided below in
the event of Participant’s termination of employment with the Company prior to
the Vesting Date. For purposes of this Agreement, employment with any Subsidiary
of the Company shall be considered employment with the Company and a termination
of employment shall mean a termination of employment with the Company and each
Subsidiary by which Participant is employed.
(a)    Death. If Participant’s termination of employment results from
Participant’s death prior to the Vesting Date, then all unvested Shares subject
to the Award shall immediately become vested and nonforfeitable and subject to
settlement and transfer under Section 7 as of the date of Participant’s death.
(b)    Disability. If Participant’s employment ends as a result of Disability
(as such term is defined in the Plan) prior to the Vesting Date, then all
unvested Shares subject to the Award


1

--------------------------------------------------------------------------------





shall immediately become vested and nonforfeitable and subject to settlement and
transfer in accordance with Section 7 after the date of Participant’s
termination of employment.
(c)    Retirement. Except in the event of a termination for Cause as defined
below, if Participant’s termination of employment results from Participant’s
Retirement (as such term is defined in the Plan) from the Company, Participant
shall be treated as if Participant had continued to remain employed through the
Vesting Date. On the Vesting Date, the Shares will become vested and
nonforfeitable and subject to settlement and transfer in accordance with Section
7.
4.    Change of Control.
(a)    Double Trigger Change of Control. Subject to Section 4(b) below, if,
subsequent to receiving a Replacement Award, Participant’s employment with the
Company (or its successor in the Change of Control) is terminated on the date of
the Change of Control or within the CIC Protection Period either by Participant
for Good Reason or by the Company, or successor (as applicable) other than for
Cause, then all unvested Shares subject to the Replacement Award shall
immediately become vested and nonforfeitable and subject to settlement and
transfer under Section 7 as of the date of Participant’s termination of
employment.
(b)    Single Trigger Change of Control. Notwithstanding Section 4(a) above, if,
upon a Change of Control, Participant does not receive a Replacement Award, then
all unvested Shares subject to the Award shall immediately become vested and
nonforfeitable and subject to settlement and transfer under Section 7 as of the
date on which the Change of Control occurs; provided, however, if the Change of
Control does not constitute a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company as provided under Code Section 409A and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”, and any
such transaction, a “Section 409A Change of Control”), the right to the Shares
subject to the Award shall vest and be nonforfeitable as of the date of the
Change of Control but the settlement and transfer of the Shares under Section 7
shall not occur until the Vesting Date or other payment date under Section 7.
(c)    Definition of “Cause”. For purposes of this Section 4, “Cause” shall have
the meaning ascribed to such term in Participant’s CIC Agreement. If Participant
is not a party to a CIC Agreement or such CIC Agreement does not define Cause,
Cause shall have the meaning in Section 6 of this Agreement.
(d)    Definition of “CIC Agreement”. For purposes of this Section 4, “CIC
Agreement” shall mean the agreement, if any, between Participant and the Company
which provides for the payment and provision of severance benefits to
Participant if Participant’s employment is terminated under specified
circumstances in connection with a change in control.
(e)    Definition of “CIC Protection Period”. For purposes of this Section 4,
“CIC Protection Period” shall mean the greater of (i) 24 months following the
date of a Change of Control, or (ii) if applicable, the period following a
Change of Control during which Participant is entitled to severance benefits if
Participant’s employment is terminated under specified circumstances, as
provided in Participant’s CIC Agreement.


2

--------------------------------------------------------------------------------





(f)    Definition of “Good Reason”. For purposes of this Section 4, “Good
Reason” shall have the meaning ascribed to such term in Participant’s CIC
Agreement. If Participant is not a party to a CIC Agreement or the CIC Agreement
does not define “Good Reason”, any reference in this Agreement to a termination
for Good Reason shall be inapplicable.
(g)    Definition of “Replacement Award”. For purposes of this Section 4, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.
5.    Clawback Policy. This Award shall be subject to the terms and conditions
of the Company’s Policy on Recovery and Recoupment of Incentive Compensation,
adopted effective March 5, 2018, and is further subject to the requirements of
any applicable law with respect to the recoupment, recovery or forfeiture of
incentive compensation. Participant hereby agrees to be bound by the
requirements of this Section 5. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.
6.    Termination for Cause. If Participant’s employment with the Company is
terminated for Cause, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit this Award as of the date of termination for Cause. Without
limiting the generality of the foregoing, the Committee may also require
Participant to pay to the Company any gain realized by Participant from the
Shares subject to the Award during the period beginning six months prior to the
date on which Participant engaged or began engaging in conduct that led to his
or her termination for Cause. For purposes of this Agreement, except as
otherwise provided in Section 4(c), termination for “Cause” means termination as
a result of (a) the willful and continued failure by Participant to
substantially perform his or her duties with the Company or any Subsidiary
(other than a failure resulting from Participant’s incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to Participant by his or her superior officer (or, if Participant is the
Company’s Chief Executive Officer, delivered by the Board) which specifically
identifies the manner the officer (or, if applicable, the Board) believes that
Participant has not substantially performed his or her duties, or (b)
Participant’s willful misconduct which materially injures the Company or any
Subsidiary, monetarily or otherwise. For purposes of this Section, Participant’s
act, or failure to act, will not be considered “willful” unless the act or
failure to act is not in good faith and without reasonable belief that his or
her action or omission was in the best interest of the Company.
7.    Payment Dates; Transfer of Vested Shares. Stock certificates (or
appropriate evidence of ownership) representing the vested Shares, if any, and
any Shares with respect to Dividend Equivalent Units on such vested Shares will
be delivered to Participant (or, if permitted by the Company, to a party
designated by Participant) on or as soon as practicable after (but no later than
60 days after) the following payment dates, to the extent any Shares have vested
as of such date pursuant to Sections 2, 3 or 4 above: (a) the Vesting Date,
(b) Participant’s death, (c) Participant’s Disability, (d) Participant’s
termination of employment with the Company, or (e) the date of a Section 409A
Change of Control; subject, in each case, if applicable, to Section 24. For the
avoidance of doubt, only vested Shares are payable on each of the above payment
dates; if, for example, no Shares are vested under Section 4(a) above on the
date of a Section 409A Change of Control, then no Shares are payable on such
payment date. Notwithstanding the foregoing, if Participant has properly elected
to defer delivery of the Shares pursuant to a


3

--------------------------------------------------------------------------------





plan or program of the Company, the Shares shall be issued and delivered as
provided in such plan or program, but any Shares attributable to related
Dividend Equivalent Units shall be delivered to Participant as provided above
and shall not be subject to deferral.
8.    Dividend Equivalent Units. If any dividends are paid or other
distributions are made on the Shares subject to the Award between the Grant Date
and the date the Shares are transferred as provided in Section 7, Dividend
Equivalent Units shall be credited to Participant based on the Shares subject to
the Award, and shall be deemed reinvested in additional Shares. Such Dividend
Equivalent Units shall be paid to Participant in Shares at the same time as the
underlying Shares subject to the Award are delivered to Participant. Participant
will forfeit all rights to any Dividend Equivalent Units that relate to Shares
that do not vest and are forfeited.
9.    Non-Transferability of Award. Subject to any valid deferral election
permitted by the Committee, until the Shares have been issued under this Award,
the Shares issuable hereunder (and any related Dividend Equivalent Units) and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.
10.    Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares prior to
fulfillment of all of the following conditions: (a) the admission of such Shares
to listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings and regulations of the
Securities and Exchange Commission (“SEC”) or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
and (c) the obtaining of any approval or other clearance from any state or
federal governmental agency, which the Committee shall, in its discretion,
determine to be necessary or advisable.
11.    No Rights as Shareholder. Except as provided in Sections 8 and 14,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unvested Shares. Upon settlement of the Award
into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.
12.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
13.    Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.
14.    Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to


4

--------------------------------------------------------------------------------





the number and class of Shares or other stock or securities subject to the
Award. The Committee’s adjustments shall be effective and final, binding and
conclusive for all purposes of this Agreement.
15.    Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains
Participant’s responsibility and that the Company and/or the Employer: (a) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including the grant or
vesting of the Shares subject to this Award (and any Shares with respect to
related Dividend Equivalent Units), the subsequent sale of Shares acquired
pursuant to such vesting and receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Participant’s liability for Tax-Related Items. Upon the vesting and
delivery of Shares subject to this Award (including any Shares with respect to
related Dividend Equivalent Units), Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable from Participant’s wages or other
cash compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under local law, the Company may (i) sell or arrange for sale of Shares that
Participant acquires to meet the withholding obligations for Tax-Related Items,
and/or (ii) satisfy such obligations in Shares, provided that the amount to be
withheld may not exceed the federal, state, local and foreign tax withholding
obligations associated with the Award to the extent needed for the Company to
treat the Award as an equity award for accounting purposes and to comply with
applicable tax withholding rules. In addition, Participant shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items.
16.    Participant Acknowledgments and Agreements. By accepting the grant of
this Award, Participant acknowledges and agrees that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (b) the grant of this Award is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Shares, or benefits in lieu of Shares, even if Shares
have been granted repeatedly in the past; (c) all decisions with respect to
future grants, if any, will be at the sole discretion of the Company and the
Committee; (d) Participant’s participation in the Plan shall not create a right
of future employment with the Company and shall not interfere with the ability
of the Company to terminate Participant’s employment relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by law; (e)
Participant is participating voluntarily in the Plan; (f) this Award is an
extraordinary item that is outside the scope of Participant’s employment
contract, if any; (g) this Award is not part of Participant’s normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with


5

--------------------------------------------------------------------------------





the Company; (i) the value of the Shares may increase or decrease in value and
the future value of the underlying Shares cannot be predicted; (j) in
consideration of the grant of this Award, no claim or entitlement to
compensation or damages shall arise from termination of this Award or diminution
in value of Shares subject to the Award resulting from termination of
Participant’s employment by the Company (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and its Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Agreement,
Participant shall be deemed irrevocably to have waived any entitlement to pursue
such claim; and (k) in the event of involuntary termination of employment
(whether or not in breach of local labor laws), Participant’s right to vest in
the Award and receive any Shares will terminate effective as of the date that
Participant is no longer actively employed (except as expressly provided in
Section 3(c)) and will not be extended by any notice period mandated under local
statute, contract or common law; the Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Award.
17.    Consent for Accumulation and Transfer of Data. Participant consents to
the accumulation and transfer of data concerning him or her and the Award to and
from the Company (and its Subsidiaries) and UBS, or such other agent as may
administer the Plan on behalf of the Company from time to time. In addition,
Participant understands that the Company and its Subsidiaries hold certain
personal information about Participant, including but not limited to his or her
name, home address, telephone number, date of birth, social security number,
salary, nationality, job title, and details of all grants or awards, vested,
unvested, or expired (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to information described above and any
changes thereto and other appropriate personal and financial data about
Participant. Participant hereby provides explicit consent to the Company and its
Subsidiaries to process any such personal data and sensitive personal data.
Participant also hereby provides explicit consent to the Company and its
Subsidiaries to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United States
or other jurisdictions. The legal persons for whom such personal data are
intended are the Company and its Subsidiaries, UBS, and any company providing
services to the Company in connection with compensation planning purposes or the
administration of the Plan.
18.    Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K and other
information filed with the SEC, from the investor relations section of the
Equifax website at www.equifax.com. Participant acknowledges that copies of the
Plan, Plan prospectus, Plan information and shareholder information are
available upon written or telephonic request to the Company’s Corporate
Secretary.
19.    Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. Notwithstanding the foregoing, nothing in the Plan or this Agreement
shall affect the validity or interpretation of any duly authorized written
agreement between the Company and Participant under which an Award properly
granted under and pursuant to the


6

--------------------------------------------------------------------------------





Plan serves as any part of the consideration furnished to Participant. If
provisions of the Plan and this Agreement conflict, the Plan provisions will
govern.
20.    Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.
21.    Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA, without
regard to conflict of law provisions.
22.    Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
23.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
24.    Section 409A.
(a)    General. To the extent that the requirements of Section 409A are
applicable to this Award, it is the intention of both the Company and
Participant that the benefits and rights to which Participant could be entitled
pursuant to this Agreement comply with or be exempt from Section 409A, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. The Plan and any award agreements issued thereunder may be amended in
any respect deemed by the Committee to be necessary in order to preserve
compliance with Section 409A.
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
(c)    Six Month Delay for Specified Participants.
(i)    To the extent applicable, if Participant is a “Specified Employee” (as
defined below), then no payment or benefit that is payable on account of
Participant’s “separation from service” (as determined by the Company in
accordance with Section 409A) shall be made before the date that is six months
and one day after Participant’s “separation from service” (or, if earlier, the
date of Participant’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.


7

--------------------------------------------------------------------------------





(ii) For purposes of this provision, the determination of whether Participant is
a “Specified Employee” at the time of his or her separation from service from
the Company (or any person or entity with whom the Company would be considered a
single employer under Section 414(b) or Section 414(c) of the Code, applying the
20 percent common ownership standard) shall be made in accordance with the rules
under Section 409A.
(d)    No Acceleration of Payments. Neither the Company nor Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(e)    Termination of Employment. Any provisions of this Agreement that provide
for payment of compensation that is subject to Section 409A and that has payment
triggered by Participant’s termination of employment other than on account of
death shall be deemed to provide for payment that is triggered only by
Participant’s “separation from service” within the meaning of Treasury
Regulation Section §1.409A-1(h).
25.    Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement. In consideration for the Award that Participant is
receiving under this Agreement, Participant agrees to and is bound by the terms
of the Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement, attached hereto as Appendix A.
26.    30 Days to Accept Agreement. Participant shall have 30 days to accept
this Agreement. Participant’s Award will be forfeited if this Agreement is not
accepted by Participant within 30 days of receipt of email notification from UBS
including a link to Agreement.
PARTICIPANT                    EQUIFAX INC.




______________________________        By: ____________________________
(Signature)    Name:
Title:
______________________________
(Printed Name)


































8

--------------------------------------------------------------------------------





APPENDIX A
PARTICIPANT CONFIDENTIALITY, NON-COMPETITION,
NON-SOLICITATION AND ASSIGNMENT AGREEMENT
This Participant Confidentiality, Non-Competition, Non-Solicitation and
Assignment Agreement (the “Restrictive Covenant Agreement”) is entered into by
and between Equifax Inc. on behalf of itself, its subsidiary and/or affiliate
companies (collectively “Equifax” or the “Company”) and the aforementioned
Participant (hereinafter “Participant”) (collectively, the “Parties”).
In consideration for the continuation of Participant’s employment, as well as
the Company’s provision of an equity award to Participant pursuant to the
Equifax Inc. 2008 Omnibus Incentive Plan, as amended and restated effective May
2, 2013, and the equity award agreement (“Award Agreement”), to which this
Restrictive Covenant Agreement is appended, and the Company’s intention to
continue to provide Participant with training, and exposure to existing or
prospective relationships, Trade Secrets, and/or Confidential Information,
Participant agrees as follows:
1.Definitions. For the purposes of this Restrictive Covenant Agreement, the
following capitalized terms shall be defined as follows:
A.    “Business” means:
1.     For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
following functions or providing the following services/products): Consumer
information solutions in the United States, including: consumer credit reporting
and scoring; identity management services; fraud detection and modeling
services; decisioning software services that facilitate and automate consumer
credit-oriented decisions; portfolio management services; mortgage reporting;
property data and analytics; consumer financial marketing services; identity and
fraud solutions solving for fraud detection and identity verification; wealth
and asset data solutions; cross channel attribution products; and business
information solutions, including business marketing and risk data compilation,
business credit reporting and scoring, and related portfolio analytics.
2.     For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the following functions or
providing the following services/products): Employment and income verification
services, including identity and fraud solutions; unemployment claims
management; social security number verification; identity authentication;
employment-based tax credit services; payroll-based transaction services; human
resources-related analytics; and management of assessments, onboarding and I-9
compliance of new hires.
3.     For individuals who work in or perform work for the Global Consumer
Solutions business unit (or any division of Equifax performing the following
functions or providing the following services/products): Credit scores and
monitoring; debt and household financial management; and identity theft products
and related product features delivered to consumers via on-line and off-line
distribution channels, including through indirect channels.
4.    For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the following functions): consumer
and/or credit information reporting, scoring and related information solutions;
credit monitoring; decisioning software services that facilitate and automate
consumer credit-oriented decisions; identity and fraud solutions; and consumer
or commercial financial marketing services.


9

--------------------------------------------------------------------------------





B.    “Competitive Tasks” means the same or similar tasks that Participant
performed on behalf of the Company during Participant’s last twelve (12) months
of employment.
C.
“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (such third
party to be referred to as the “Third Party”), including, but not limited to,
information provided to the Company by its licensors, suppliers, or Customers.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company or any Third Party, (iii) pricing
information, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, licensors, suppliers, Customers, or any
Third Party, including, but not limited to, Customer lists compiled by the
Company, and Customer information compiled by the Company, and (vi) information
concerning the Company’s or the Third Party’s financial structure and methods
and procedures of operation, including, but not limited to, processes for
crafting and using equipment. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Restrictive Covenant Agreement or
the legal rights of any party, or (iii) otherwise enters the public domain
through lawful means.

D.     “Contact” means any interaction that takes place in the last twelve (12)
months of Participant’s employment with the Company and is between Participant
and a Customer:
1.     With whom Participant dealt on behalf of the Company;
2.     Whose dealings with the Company were coordinated or supervised by
Participant;
3.     About whom Participant obtained Trade Secrets or Confidential Information
in the ordinary course of business as a result of Participant’s work performed
on behalf of the Company; or
4.     Who purchases products or services from the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Participant.
E.     “Customer” means any person or entity to whom the Company has sold its
products or services or directly solicited to sell its products or services.
F.     “Company Worker” means any person who (i) was employed by the Company at
the time Participant’s employment with the Company ended, and (ii) remains
employed by the Company during the Restricted Period.
G.    “Enterprise Competitors” means the following companies, as well as any
successor entities: Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair
Isaac Corporation; Acxiom; and CBC Companies.
H.     “Restricted Competitors” means the following companies, as well as any
successor entities:


10

--------------------------------------------------------------------------------





1.     For individuals who work in or perform work for the U.S. Information
Solutions (USIS) business unit (or any division of Equifax performing the
functions or providing the services/products listed in Paragraph 1.A.1. above):
Experian; TransUnion; LexisNexis; Dun & Bradstreet; Fair Isaac Corporation;
CBCInnovis; CoreLogic; Acxiom; Verisk Analytics; LifeLock; Neustar; and Nielsen.
2.     For individuals who work in or perform work for the Workforce Solutions
business unit (or any division of Equifax performing the functions or providing
the services/products listed in Paragraph 1.A.2. above):
a. Verification services: CoreLogic; Credco; CBCInnovis; Interthinx; Kroll;
LexisNexis; Experian; TransUnion; Lifelock; IDology and Credit Plus.
b. Unemployment claims management: Corporate Cost Control; Employer’s Unity;
Employer’s Edge; Thomas & Thorngren; and Ernst & Young.
c. Tax-credit services: ADP; First Advantage; Ernst & Young; PWC; and
SuccessFactors.
d. Workforce analytics: Ernst & Young; ADP; HealthEfx; Tango; and Unify HR.
e. I-9 solutions: TrackerCorp; ADP; LawLogix; HireNow; HireRight;and Form I-9.
f. Compliance Center solutions: Kenexa; Taleo; Workday; Silk Road; iCIMS;
Ultimate Software; and ADP.
3.     For individuals who work in or perform work for the Global Consumer
Solutions business unit (or any division of Equifax performing the functions or
providing the services/products listed in Paragraph 1.A.3. above): Experian;
TransUnion; One Technologies; Credit Karma; Credit Sesame; Intuit (Mint); CSID;
Lifelock; Intersections; and Affinion.
4.    For individuals who work in or perform work for the International business
unit (or any division of Equifax performing the functions or providing the
services/products listed in Paragraph 1.A.4. above): Experian; TransUnion; Fair
Isaac Corporation; and Dun & Bradstreet.
An entity will not be construed as a Restricted Competitor if Participant did
not work in or perform work in the prior twelve (12) months for the particular
business unit that competes with the entity in question. For instance, if
Participant works exclusively for the verification services sub-unit of the
Workforce Solutions business unit in the prior twelve (12) months, then the list
of Restrictive Competitors for Participant shall only be those entities listed
in Paragraph 1(H)(2)(a).
I.     “Restricted Period” means the time period during Participant’s employment
with the Company, and for twelve (12) months after Participant’s employment with
the Company ends.
J.    “Trade Secrets” means the Company’s trade secrets as defined by applicable
statutory or common law.
2.Employment. During Participant’s employment, Participant shall perform such
duties for and on behalf of the Company as may be determined and assigned to
Participant from time to time by Equifax. Participant shall devote his or her
best efforts to the business and affairs of Equifax.


11

--------------------------------------------------------------------------------





3.Employment Relationship. The Parties acknowledge and agree that this
Restrictive Covenant Agreement does not create a contract of employment for a
specified term. Unless Equifax and Participant have entered into a written
agreement to the contrary, Participant’s employment relationship with the
Company is at-will. This means that Participant may terminate his or her
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate Participant’s
employment at any time with or without cause or advance notice.


4.Acknowledgments. Participant acknowledges that:
A.     Equifax is engaged in the Business as defined in Paragraph 1.A.;
B.     Participant’s position is a position of trust and responsibility with
Equifax and will provide Participant with continued access to Confidential
Information, Trade Secrets, and/or valuable information concerning employees and
customers of the Company;
C.     the Trade Secrets and Confidential Information, and the relationship
between Equifax and each of its employees and customers, are valuable assets of
Equifax;
D.     Equifax’s competitors, including, but not limited to, the Enterprise
Competitors and the Restricted Competitors, will obtain an unfair advantage if
Participant (i) discloses Confidential Information or Trade Secrets to the
Company’s competitors, (ii) uses Confidential Information or Trade Secrets on
behalf of any entity that competes with the Company, or (iii) exploits the
relationships Participant develops on behalf of the Company during his or her
employment to solicit Customers or Company Workers on behalf of any entity that
competes with Equifax and in violation of this Restrictive Covenant Agreement;
and
E.     the restrictions contained in this Restrictive Covenant Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company, and will not impair or infringe upon Participant’s right to work or
earn a living in the event Participant’s employment with the Company ends.
5.
Trade Secrets and Confidential Information.

A.
Participant agrees that he or she will not:

1.
Either during or for a period of two (2) years after Participant’s employment
with Equifax, use or disclose the Confidential Information for any purpose other
than the performance of duties in the Business on behalf of the Company, except
as authorized in writing by Equifax, and Participant shall not use or disclose
Trade Secrets indefinitely;

2.
During Participant’s employment with Equifax, use or disclose (a) any
confidential information or trade secrets of any Third Party, or (b) any works
of authorship developed in whole or in part by Participant for any Third Party,
unless authorized in writing by the Third Party; or

3.
upon the conclusion of Participant’s employment with the Company for any reason
retain Trade Secrets or Confidential Information, including any copies existing
in any form (including electronic form) that are in Participant’s possession or
control, unless instructed to do so in writing by Equifax.

B.
Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document



12

--------------------------------------------------------------------------------





containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.
6.Non-Competition with Enterprise Competitors. During the Restricted Period,
Participant will not, except as authorized in writing by Equifax’s Chief
Executive Officer or his or her delegate, perform Competitive Tasks on behalf of
any of the Enterprise Competitors. Participant acknowledges that he/she has
authority over and/or will gain Trade Secrets and Confidential Information
regarding multiple areas of Business. Because the Enterprise Competitors compete
with most or all of the Company’s Business, Participant agrees that the Company
has a legitimate interest in preventing Participant from performing Competitive
Tasks on behalf of any business unit of the Enterprise Competitors.


7.Non-Competition with Restricted Competitors or Other Entities. During the
Restricted Period, Participant will not, except as authorized in writing by
Equifax’s Chief Executive Officer or his or her delegate, perform Competitive
Tasks within the United States on behalf of any of the Restricted Competitors or
perform Competitive Tasks in competition with the Business on Participant’s own
behalf or on behalf of any other person or entity, in the territory where the
employee is working at the time of termination. This restriction is limited to a
prohibition on working on Participant’s own behalf or on behalf of any other
person or entity (or a recognized division or department thereof) that competes
with the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax; this restriction does not prevent Participant from
working exclusively for a recognized division or department of another entity,
that does not compete with the area(s) of the Business for which Participant
performed work during Participant’s last twelve (12) months of employment with
Equifax.


8.Non-Solicitation of Customers. During the Restricted Period, Participant will
not directly or indirectly solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with those offered
by the area(s) of the Business in which Participant worked or for which
Participant performed work during Participant’s last twelve (12) months of
employment with Equifax. The restrictions set forth in this Section apply only
to Customers with whom Participant had Contact. Nothing in this Section shall be
construed to prohibit Participant from soliciting any Customer of the Company
for the purpose of selling or providing any products or services: (a) to a
Customer that has terminated its business relationship with the Company (for
reasons other than being solicited or encouraged by Participant to do so), or
(b) competitive with a product line or service line the Company no longer
offers.


9.Non-Solicitation of Company Workers. During the Restricted Period, Participant
will not, directly or indirectly, on his or her behalf or on behalf of others,
solicit any Company Worker whom Participant supervised during his or her last
year of employment, directly or indirectly, or with whom Participant regularly
worked during his or her last year of employment to terminate his or her
employment relationship with Equifax.


10.Work Product. Except as set forth in a separate written agreement executed by
a corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs that either relate to Equifax’s business or
actual or demonstrably anticipated research or development or result from any
work performed by Participant for Equifax (hereinafter collectively called
“Inventions”) are the property of Equifax. Inventions shall not include any
intellectual property the assignment of which to Equifax would be expressly
prohibited by a specifically applicable state law, regulation, rule or public
policy, such as Delaware Code Annotated, Title 19, § 805, Illinois Revised
Statutes, Chapter 140, §§ 301-303, Kansas Statutes Annotated, §§ 44-130,
Minnesota Statutes Annotated, § 181.78, North Carolina General Statutes, §§
66-57.1, 66-57.2, Utah Code Annotated, §§ 34-39-2, 34-39-3, or Washington
Revised Code Annotated, §§ 49.44.140, 49.44.150. Participant will cooperate in
applying for patents, trademarks or copyrights on all Inventions as Equifax
requests, and agrees to assign and hereby does assign those patents, trademarks,
copyrights and/or all other intellectual property rights to Equifax. Any works
of


13

--------------------------------------------------------------------------------





authorship created by Participant in the course of Participant’s duties are
subject to the “Work for Hire” provisions contained in sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code.
Accordingly, all rights, title and interest to copyrights in all works of
authorship which have been or will be prepared by Participant within the scope
of Participant’s employment (hereinafter collectively called the “Works”), shall
be the property of Equifax. Participant further acknowledges and agrees that, to
the extent the provisions of Title 17 of the United States Code do not vest in
Equifax the copyrights to any Works, Participant shall assign and hereby does
assign to Equifax all rights, title and interest to copyrights which Participant
may have in the Works. Participant shall disclose to Equifax all Works and will
execute and deliver all applications for registration, registrations, and
further documents relating to the copyrights to the Works. Participant shall
provide such additional assistance as Equifax may deem necessary and desirable
to assign the Works or Inventions to Equifax and/or secure Equifax title to the
patents, trademarks, copyrights and/or all other intellectual property rights in
the Works or Inventions, including the appointment of Equifax as its agent to
effect for such purposes. To the extent that any preexisting rights are embodied
or reflected in the Works or Inventions, Participant grants to Equifax an
irrevocable, perpetual, non-exclusive, world-wide, royalty-free right and
license to (i) use, execute, reproduce, display, perform, distribute copies of
and prepare derivative works based upon such preexisting rights; and (ii)
authorize others on Equifax’s behalf to do any or all of the foregoing, and
Participant warrants that he or she has full and unencumbered authority to grant
such a license. The confidentiality requirements of the preceding paragraphs of
this Restrictive Covenant Agreement will apply to all of the above.


11.Return of Company Property/Materials. Upon the termination of Participant’s
employment for any reason or upon Equifax’s request at any time, Participant
shall immediately return to Equifax all of Equifax’s property, including, but
not limited to, any mobile/smart phone, tablet, keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer or
vendor lists existing in any format), rolodexes, tapes, laptop computer,
software, computer files, external data device, marketing and sales materials,
information relating to work done for Equifax or that Participant obtained as a
result of working for Equifax (including such information residing on
Participant’s personal computer, e-mail account, external data device, or
mobile/smart phone) and any other property, record, document, or piece of
equipment belonging to Equifax. Participant will not retain and shall provide to
Equifax any copies of Equifax’s property, including any copies existing in
electronic form. To the extent that Participant cannot return copies of Equifax
property (such as files existing on Participant’s home computer or personal
e-mail account), then Participant shall provide a copy of the file to Equifax
(including all available Metadata) and then permanently delete the file (unless
otherwise instructed in writing to preserve it by Equifax). The obligations
contained in this Section shall also apply to any property that belongs to a
third party, including, but not limited to, (a) any entity which is affiliated
or related to the Company, or (b) the Company’s customers, licensors, or
suppliers. If Participant has any questions regarding his/her obligations to
return and not to retain Company property, then Participant is obligated to
contact Participant’s direct supervisor (as of the end of Participant’s
employment) to obtain guidance.


12.Post-Employment Disclosure. During the Restricted Period, Participant shall
provide a copy of this Restrictive Covenant Agreement to persons and/or entities
for whom Participant works or consults as an owner, partner, joint venturer,
employee, or independent contractor. If, during the Restricted Period,
Participant agrees to work or consult for another person or entity as an owner,
partner, joint venturer, employee or independent contractor, then Participant
shall provide Equifax before Participant’s first day of work or consultation
with such person’s or entity’s name, the nature of such person’s or entity’s
business, Participant’s job title, and a general description of the services
Participant will provide.


13.Injunctive Relief. If Participant breaches this Restrictive Covenant
Agreement, Participant agrees that:
A.    Equifax would suffer irreparable harm;


14

--------------------------------------------------------------------------------





B.    it would be difficult to determine damages, and money damages alone would
be an inadequate remedy for the injuries suffered by Equifax; and
C.    if Equifax seeks injunctive relief to enforce this Restrictive Covenant
Agreement, Participant will waive and will not assert any defense that Equifax
has an adequate remedy at law with respect to the breach.
Nothing contained in this Restrictive Covenant Agreement shall limit Equifax’s
right to any other remedies at law or in equity.
14.Clawback. If Participant breaches this Restrictive Covenant Agreement, then
the Committee (as that term is defined in the Award Agreement) may,
notwithstanding any other provision in the Award Agreement to the contrary,
cancel, rescind, suspend, withhold or otherwise restrict or limit Participant’s
Award (as that term is defined in the Award Agreement). Without limiting the
generality of the foregoing, the Committee may also require Participant to pay
to the Company any gain realized by Participant from the Shares (as that term is
defined in the Award Agreement) awarded during the period beginning six months
prior to the date on which Participant engaged or began engaging in activity in
violation of this Restrictive Covenant Agreement. Participant agrees that in the
event that the Committee takes any action set forth in this Paragraph: (a) the
covenants set forth herein will remain in effect as Participant will have
received consideration above and beyond the Shares; and (b) Equifax will remain
entitled to injunctive relief because it would not be made whole simply through
the potential actions set forth in this Paragraph. Nothing in this Paragraph
limits the terms of the Company’s Policy on Recovery and Recoupment of Incentive
Compensation, effective March 5, 2018.


15.Independent Enforcement. Each of the covenants set forth herein shall be
construed as covenants independent of: (a) any agreements other than this
Restrictive Covenant Agreement; or (b) any other covenants in this Restrictive
Covenant Agreement, and the existence of any claim or cause of action by
Participant against Equifax, whether predicated on this Restrictive Covenant
Agreement or otherwise, regardless of who was at fault and regardless of any
claims that either Participant or Equifax may have against the other, shall not
constitute a defense to the enforcement by Equifax of the covenants set forth
herein. Equifax shall not be barred from enforcing the restrictive covenants set
forth herein by reason of any breach of: (a) any other part of this Restrictive
Covenant Agreement; or (b) any other agreement with Participant.


16.Computer Authorization. Participant agrees that Participant is not authorized
to use Equifax’s computer system or any of Equifax’s IT hardware or software for
any purpose in actual or contemplated competition with Equifax. This includes
but is not limited to: (a) transferring information relating to Equifax’s
Business from Equifax’s system, hardware, or software to an external device or
account for the purpose of using, disclosing, or retaining such information
after the end of Participant’s employment; or (b) deleting information relating
to Equifax’s Business from Equifax’s system, hardware, or software in advance of
the end of Participant’s employment with Equifax.


17.Compliance with Federal and State Law. Participant acknowledges that Equifax
is obligated under federal and state credit reporting and similar laws and
regulations to hold in confidence and not disclose certain information regarding
individuals, firms or corporations which is obtained or held by Equifax, and
that Equifax is required to adopt reasonable procedures for protecting the
confidentiality, accuracy, relevancy and proper utilization of consumer credit
information. In that regard, except as necessary to perform Participant’s duties
for Equifax, Participant will hold in strict confidence, and will not use,
reproduce, disclose or otherwise distribute any information which Equifax is
required to hold confidential under applicable federal and state laws and
regulations, including the federal Fair Credit Reporting Act (15 U.S.C. § 1681
et seq.) and any state credit reporting statutes.


18.Misuse of Data. Participant agrees that any unauthorized disclosure of
confidential codes, system access instructions or file data, intentional
alteration or destruction of data, or unauthorized


15

--------------------------------------------------------------------------------





access or updating of Participant’s own or any other files can lead to immediate
termination and federal prosecution under the Fair Credit Reporting Act, the
Counterfeit Access Device and Computer Fraud and Abuse Act, or prosecution under
other state and federal laws. Should Participant ever be approached by anyone to
commit unauthorized or illegal acts or to disclose confidential materials or
data, Participant will immediately report this directly to Equifax management.


19.HIPAA. Participant acknowledges that if Participant’s job duties and
responsibilities are within the Equifax Information Technology Department or
Human Resources, such duties may cause Participant to have incidental access to
protected health information (“PHI”) of the Equifax health plans that is
maintained in electronic form. PHI is mandated by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) to be kept secure and
confidential and may not be accessed, used or disclosed, except as permitted by
the Policies and Procedures of the Equifax health plans. Participant
acknowledges that he or she will not at any time access PHI, except and only to
the extent as may be expressly required in the course of his or her duties and
responsibilities within the Equifax Information Technology Department or Human
Resources. Further, Participant acknowledges that he or she will not at any time
- either during or after his or her employment with Equifax - use or disclose
PHI to any person or entity, either within Equifax or externally to third
parties, except and only to the extent as expressly permitted by the Privacy
Official for the Equifax health plans. Participant understands and acknowledges
that unauthorized access, use or disclosure of PHI will result in disciplinary
action, up to and including termination of employment, and may also result in
the imposition of civil and criminal penalties under HIPAA and other applicable
law.


20.Waiver. Equifax’s failure to enforce any provision of this Restrictive
Covenant Agreement shall not act as a waiver of that or any other provision.
Equifax’s waiver of any breach of this Restrictive Covenant Agreement shall not
act as a waiver of any other breach.


21.Attorneys’ Fees. In the event of litigation relating to this Restrictive
Covenant Agreement, the Company shall, if it is the prevailing party, be
entitled to recover attorneys’ fees and costs of litigation in addition to all
other remedies available at law or in equity.


22.Severability. The provisions of this Restrictive Covenant Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, then the unenforceable element of the
provision (or, failing that, the entire provision) shall be severed from this
Restrictive Covenant Agreement. The remaining provisions and any partially
enforceable provisions shall remain in full force and effect. Equifax states
specifically that Paragraphs 6 and 7 above shall not restrict the right of a
lawyer to practice after termination. Rather, for any lawyer signing this
Restrictive Covenant Agreement, Paragraphs 6 and 7 shall not apply to
Competitive Tasks involving the practice of law.


23.Governing Law. This Restrictive Covenant Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to Georgia’s choice of law rules


24.No Strict Construction. If there is a dispute about the language of this
Restrictive Covenant Agreement, the fact that one Party drafted the Restrictive
Covenant Agreement shall not be used in its interpretation.


25.Entire Agreement. This Restrictive Covenant Agreement constitutes the entire
agreement between the Parties concerning the subject matter of this Restrictive
Covenant Agreement. This Restrictive Covenant Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Restrictive Covenant
Agreement, except for any handbooks or security policies issued by Equifax and
applicable to Participant.


16

--------------------------------------------------------------------------------







26.Amendments. Participant understands that at any time during his or her
employment, Equifax may request that Participant sign an amendment to this
Restrictive Covenant Agreement that would modify the restrictive covenants
herein based on changes to Participant’s duties, changes in the area for which
Participant has responsibility, changes in Equifax’s Business, or changes in the
law regarding restrictive covenants. This Restrictive Covenant Agreement may not
otherwise be amended or modified except in writing signed by both Parties.


27.Successors and Assigns. This Restrictive Covenant Agreement shall be
assignable to, and shall inure to the benefit of, Equifax’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of Equifax’s stock or assets, and shall be
binding upon Participant. Participant shall not have the right to assign his or
her rights or obligations under this Restrictive Covenant Agreement. The
covenants contained in this Restrictive Covenant Agreement shall survive
cessation of Participant’s employment with the Company, regardless of who causes
the cessation or the reason for the cessation.


28.Exclusive Jurisdiction and Venue. Participant agrees that any claim arising
out of or relating to this Restrictive Covenant Agreement shall be brought
exclusively in the state or federal courts of competent jurisdiction located in
the State of Georgia. Participant consents to the personal jurisdiction of such
courts and thereby waives: (a) any objection to jurisdiction or venue; or (b)
any defense claiming lack of jurisdiction or improper venue, in any action
brought in such courts.


29.Execution. This Restrictive Covenant Agreement shall be executed by
Participant’s acceptance of the preceding Award Agreement, to which this
Restrictive Covenant Agreement is appended.
Participant acknowledges that he or she has carefully read this Restrictive
Covenant Agreement, knows and understands its terms and conditions, and has had
the opportunity to ask the Company any questions Participant may have had prior
to accepting this Restrictive Covenant Agreement. Participant also acknowledges
that he or she has had the opportunity to consult an attorney of Participant’s
choice (at Participant’s expense) to review this Restrictive Covenant Agreement
before accepting it.




17